                                Case 16-10257            Doc 81       Filed 03/31/19            Page 1 of 2
                                               United States Bankruptcy Court
                                                   District of Maryland
In re:                                                                                                     Case No. 16-10257-TJC
Ricky Joe Dockery                                                                                          Chapter 13
Rose Lea Dockery
         Debtors
                                                 CERTIFICATE OF NOTICE
District/off: 0416-0                  User: mrybczyns                    Page 1 of 1                          Date Rcvd: Mar 29, 2019
                                      Form ID: odsctr                    Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Mar 31, 2019.
db/db          +Ricky Joe Dockery,   Rose Lea Dockery,   14900 Frog Hollow Road,   Oldtown, MD 21555-1600

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Mar 31, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on March 29, 2019 at the address(es) listed below:
              Paul J Moran   pmoran@sterneisenberg.com, BKECF@sterneisenberg.com
              Terri Ann Lowery    terri@trozzo.com, lisa@trozzo.com,terriann@trozzo.com
              Timothy P. Branigan    cmecf@chapter13maryland.com
                                                                                            TOTAL: 3
                          Case 16-10257        Doc 81      Filed 03/31/19       Page 2 of 2
Entered: March 29, 2019
Signed: March 29, 2019

SO ORDERED




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF MARYLAND
                                         at Greenbelt
                                In re:    Case No.: 16−10257 − TJC         Chapter: 13

Ricky Joe Dockery and
Rose Lea Dockery
Debtors

                       ORDER DISCHARGING TRUSTEE AND CLOSING CASE
    It appearing to the Court that the Trustee in the above−entitled case has performed all duties required of him/her
in the administration of said estate;

   ORDERED, that the said estate be and it hereby is closed; that the Trustee be and he/she hereby is discharged
from and relieved of his/her trust.


cc:   Case Trustee − Timothy P. Branigan

                                                   End of Order
odsctr − mrybczynski
